DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the sliding layer (claim 12) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6-8, 12, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by James (US 2008/0204116).

Regarding claims 1 and 19, James discloses a position measuring device (see Fig. 1) for detecting a position of a position signal generator (element 1, Fig. 1) that can be moved along a measuring path (element 3, Fig. 1), wherein the position measuring device comprises at least a first conductor loop (element 11, Fig. 1) that is arranged along the measuring path for detecting a magnetic signal having a first frequency range, generated by the position signal generator, wherein the first conductor loop is embodied such that a magnetic coupling between a signal generation device of the position signal generator and the first conductor loop changes in dependence on the position of the position signal generator, and wherein it comprises an evaluation unit (element 13, Fig. 1) for detecting the position in dependence on a first signal, generated by the magnetic signal in the first conductor loop, wherein said position measuring device comprises at least one induction coil (elements 7, 9, Fig. 1) and is configured to generate, by means of said at least one induction coil, an induction field having a second frequency range for supplying said position signal generator with energy, wherein the first frequency range of the magnetic signal and the second frequency range of the induction field are different from each other (see Abstract). Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process (see MPEP § 2112.02).
Regarding claim 6, James discloses a position measuring device, wherein said at least one induction coil is operated with a frequency of approximately 1 MHz or more (see par. [0029]).
Regarding claim 7, James discloses a position measuring device, wherein said at least one induction coil is operated within a frequency range between approximately 1 MHz to approximately 4 MHz (see par. [0029] and [0097]).
Regarding claim 8, James discloses a position measuring device, wherein, wherein said magnetic signal is a periodic magnetic signal (see Abstract).
Regarding claim 12, James discloses a position measuring device, wherein the position signal generator is arranged sliding directly on a surface of the first conductor loop or a support element carrying said first conductor loop or a sliding layer provided on said first conductor loop (see Fig. 1).
Regarding claim 17, James discloses a position measuring device, wherein said position measuring device is configured to at least temporarily provide said first conductor loop with a periodic signal by means of the evaluation unit or a separate signal generator to effect a reliable startup of an oscillator of said position signal generator, wherein said periodic signal essentially has the same frequency as said oscillator of the position signal generator (see Fig. 2).
Regarding claim 18, James discloses a position measuring device, wherein said measuring path is curved, having a two-dimensional or three-dimensional course (see par. [0082]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8, 12, 14, 17, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 6,999,007) in view of James (US 2008/0204116).

Regarding claims 1 and 19, Lin et al. discloses a position measuring device (see Fig. 3) and method for detecting a position of a position signal generator (element 36, Fig. 3) that can be moved along a measuring path, wherein the position measuring device comprises at least a first conductor loop (element 13, Fig. 3) that is arranged along the measuring path for detecting a magnetic signal, generated by the position signal generator, wherein the first conductor loop is embodied such that a magnetic coupling between a signal generation device (element 14, Fig. 3) of the position signal generator and the first conductor loop changes in dependence on the position of the position signal generator, and wherein it comprises an evaluation unit (element 11, Fig. 3) for detecting the position in dependence on a first signal, generated by the magnetic signal in the first conductor loop, wherein said position measuring device comprises at least one induction coil (elements 26, 28, Fig. 3) and is configured to generate, by means of said at least one induction coil, an induction field for supplying said position signal generator with energy. Further, the device of Lin et al. can be assumed to inherently perform the claimed method. Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process (see MPEP § 2112.02).
Although Lin et al. does not appear to disclose the magnetic signal having a first frequency range and the induction field having a second frequency different from the first frequency, James shows that this feature is well known in the art. James discloses a position measuring device comprising an induction field having a second frequency range for supplying said position signal generator with energy, wherein the first frequency range of the magnetic signal and the second frequency range of the induction field are different from each other (see Abstract). Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement to yield predictable results, such as, significantly reducing noise originating from the excitation signal generating circuitry as taught by James (see par. [0041]).
Regarding claims 2 and 20, Lin et al. discloses a position measuring device and method, wherein furthermore a second conductor loop (element 15, Fig. 3), arranged at least sectionally along the measuring path, is provided for detecting the magnetic signal generated by the position signal generator, wherein the evaluation unit is designed for detecting the position in dependence on the first signal and a second signal generated by the magnetic signal in the second conductor loop, and wherein at least one segment of the first conductor loop is essentially approximately sine-shaped (see Fig. 3), relative to a reference position of the measuring path, and at least one segment of the second conductor loop is essentially approximately cosine-shaped (see Fig. 3), relative to the reference position of the measuring path. 
Regarding claim 3, Lin et al. discloses a position measuring device, wherein at least one conductor loop is embodied such that the size of a differential surface element of the at least one conductor loop changes along a coordinate axis of the measuring path in accordance with a specifiable function (see Fig. 3).
Regarding claim 4, Lin et al. discloses a position measuring device, wherein at least three conductor loops are provided, wherein a function assigned to the first conductor loop is a sine function, wherein a function assigned to a second conductor loop is a cosine function, and wherein a function assigned to a third conductor loop (element 18, Fig. 3) is a constant (see Fig. 3).
Regarding claim 8, Lin et al. discloses a position measuring device, wherein said magnetic signal is a periodic magnetic signal (i.e., alternating magnetic field) (see col. 2, line 1).
Regarding claim 12, Lin et al. discloses a position measuring device, wherein the position signal generator is arranged sliding directly on a surface of the first conductor loop or a support element carrying said first conductor loop or a sliding layer provided on said first conductor loop (see Fig. 3).
Regarding claim 14, Lin et al. discloses a position measuring device, wherein at least one further conductor loop (element 63, Fig. 11) is provided which comprises a sine-shaped geometry along a coordinate axis of the measuring path, said at least one further conductor loop having a longer wavelength than said first conductor loop (see Fig. 11).
Regarding claim 17, Lin et al. discloses a position measuring device, wherein said position measuring device is configured to at least temporarily provide said at least first conductor loop with a periodic signal by means of the evaluation unit or a separate signal generator to effect a reliable startup of an oscillator of said position signal generator, wherein said periodic signal essentially has the same frequency as said oscillator of the position signal generator (see col. 4, lines 27-40).
Regarding claim 21, Lin et al. discloses a method, wherein at least three conductor loops are provided, wherein a function assigned to the first conductor loop (element 13, Fig. 3) is a sine function, wherein a function assigned to the second conductor loop (element 15, Fig. 3) is a cosine function, and wherein a function assigned to the third conductor loop (element 18, Fig. 3) is a constant, and wherein the evaluation unit detects the position in dependence on the first signal and a second signal, generated by the magnetic signal in the second conductor loop, as well as a third signal generated by the magnetic signal in the third conductor loop (see Fig. 3). 

Claims 1, 8, 12, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Gass et al. (US 6,943,543) in view of James (US 2008/0204116).

Regarding claims 1 and 19, Gass et al. discloses a position measuring device (see Figs. 2 and 5) and method for detecting a position of a position signal generator (element 112, Fig. 2) that can be moved along a measuring path, wherein the position measuring device comprises at least a first conductor loop (element 100, Fig. 2) that is arranged along the measuring path for detecting a magnetic signal, generated by the position signal generator, wherein the first conductor loop is embodied such that a magnetic coupling between a signal generation device (i.e., the coil of resonant circuit 112, Fig. 2) of the position signal generator and the first conductor loop changes in dependence on the position of the position signal generator, and wherein it comprises an evaluation unit (i.e., an external control and evaluation circuit, col. 3, line 38) for detecting the position in dependence on a first signal, generated by the magnetic signal in the first conductor loop, wherein said position measuring device comprises at least one induction coil (element 106, Fig. 2) and is configured to generate, by means of said at least one induction coil, an induction field for supplying said position signal generator with energy. Further, the device of Gass et al. can be assumed to inherently perform the claimed method. Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process (see MPEP § 2112.02).
Although Gass et al. does not appear to disclose the magnetic signal having a first frequency range and the induction field having a second frequency different from the first frequency, James shows that this feature is well known in the art. James discloses a position measuring device comprising an induction field having a second frequency range for supplying said position signal generator with energy, wherein the first frequency range of the magnetic signal and the second frequency range of the induction field are different from each other (see Abstract). Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement to yield predictable results, such as, significantly reducing noise originating from the excitation signal generating circuitry as taught by James (see par. [0041]).
Regarding claim 8, Gass et al. discloses a position measuring device, wherein said magnetic signal is a periodic magnetic signal (i.e., sinusoidal) (see col. 5, lines 42-55).
Regarding claim 12, Gass et al. discloses a position measuring device, wherein the position signal generator is arranged sliding directly on a surface of the first conductor loop or a support element carrying said first conductor loop or a sliding layer provided on said first conductor loop (see Fig. 2).
Regarding claim 17, Gass et al. discloses a position measuring device, wherein said position measuring device is configured to at least temporarily provide said at least first conductor loop with a periodic signal by means of the evaluation unit or a separate signal generator to effect a reliable startup of an oscillator of said position signal generator (see col. 5, lines 42-55 and Fig. 3), wherein said periodic signal essentially has the same frequency as said oscillator of the position signal generator (i.e., inherent feature of Grass et al. in order to start up the oscillator).
Regarding claim 18, Gass et al. discloses a position measuring device, wherein said measuring path is curved, having a two-dimensional or three-dimensional course (see Fig. 5).

Claims 1, 3, 5, 12, 13, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Miyata et al. (US 6,531,866) in view of James (US 2008/0204116).

Regarding claims 1 and 19, Miyata et al. discloses a position measuring device (see Fig. 1) and method for detecting a position of a position signal generator (element 210, Fig. 1) that can be moved along a measuring path, wherein the position measuring device comprises at least a first conductor loop (element 232, Fig. 1) that is arranged along the measuring path for detecting a magnetic signal, generated by the position signal generator, wherein the first conductor loop is embodied such that a magnetic coupling between a signal generation device (element 212, Fig. 3) of the position signal generator and the first conductor loop changes in dependence on the position of the position signal generator, and wherein it comprises an evaluation unit (element 140, Fig. 1) for detecting the position in dependence on a first signal, generated by the magnetic signal in the first conductor loop, wherein said position measuring device comprises at least one induction coil (element 222, Fig. 1) and is configured to generate, by means of said at least one induction coil, an induction field for supplying said position signal generator with energy. Further, the device of Miyata et al. can be assumed to inherently perform the claimed method. Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process (see MPEP § 2112.02).
Although Miyata et al. does not appear to disclose the magnetic signal having a first frequency range and the induction field having a second frequency different from the first frequency, James shows that this feature is well known in the art. James discloses a position measuring device comprising an induction field having a second frequency range for supplying said position signal generator with energy, wherein the first frequency range of the magnetic signal and the second frequency range of the induction field are different from each other (see Abstract). Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement to yield predictable results, such as, significantly reducing noise originating from the excitation signal generating circuitry as taught by James (see par. [0041]).
Regarding claim 3, Miyata et al. discloses a position measuring device, wherein at least one conductor loop is embodied such that the size of a differential surface element of the at least one conductor loop changes along a coordinate axis of the measuring path in accordance with a specifiable function (see Fig. 1).
Regarding claim 5, Miyata et al. discloses a position measuring device, wherein said at least one induction coil is arranged around said at least first conductor loop (see Fig. 1).
Regarding claim 12, Miyata et al. discloses a position measuring device, wherein the position signal generator is arranged sliding directly on a surface of the first conductor loop or a support element carrying said first conductor loop or a sliding layer provided on said first conductor loop (see Fig. 1).
Regarding claim 13, Miyata et al. discloses a position measuring device, wherein said induction coil comprises a field balancing topology that causes a reduction of magnetic fields around the induction coil (see Fig. 1 and col. 4, lines 36-46).
Regarding claim 17, Miyata et al. discloses a position measuring device, wherein said position measuring device is configured to at least temporarily provide said at least first conductor loop with a periodic signal by means of the evaluation unit or a separate signal generator to effect a reliable startup of an oscillator of said position signal generator (see Fig. 1 and col. 6, lines 23-32), wherein said periodic signal essentially has the same frequency as said oscillator of the position signal generator (i.e., inherent feature of Miyata et al. in order to start up the oscillator).

Claims 1-5, 8, 11, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhitomirsky (US 2016/0169717) in view of James (US 2008/0204116).

Regarding claims 1 and 19, Zhitomirsky discloses a position measuring device (element 1, Fig. 1) and method for detecting a position of a position signal generator (element 12, Fig. 2a) that can be moved along a measuring path, wherein the position measuring device comprises at least a first conductor loop (element 4-1, Fig. 2a) that is arranged along the measuring path for detecting a magnetic signal, generated by the position signal generator, wherein the first conductor loop is embodied such that a magnetic coupling between a signal generation device (element 14, Fig. 2a) of the position signal generator and the first conductor loop changes in dependence on the position of the position signal generator, and wherein it comprises an evaluation unit (element 9, Fig. 1) for detecting the position in dependence on a first signal, generated by the magnetic signal in the first conductor loop, wherein said position measuring device comprises at least one induction coil (element 2, Fig. 2a) and is configured to generate, by means of said at least one induction coil, an induction field for supplying said position signal generator with energy. Further, the device of Zhitomirsky can be assumed to inherently perform the claimed method. Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process (see MPEP § 2112.02).
Although Zhitomirsky does not appear to disclose the magnetic signal having a first frequency range and the induction field having a second frequency different from the first frequency, James shows that this feature is well known in the art. James discloses a position measuring device comprising an induction field having a second frequency range for supplying said position signal generator with energy, wherein the first frequency range of the magnetic signal and the second frequency range of the induction field are different from each other (see Abstract). Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement to yield predictable results, such as, significantly reducing noise originating from the excitation signal generating circuitry as taught by James (see par. [0041]).
Regarding claims 2 and 20, Zhitomirsky discloses a position measuring device and method, wherein furthermore a second conductor loop (element 4-2, Fig. 2a), arranged at least sectionally along the measuring path, is provided for detecting the magnetic signal generated by the position signal generator, wherein the evaluation unit is designed for detecting the position in dependence on the first signal and a second signal generated by the magnetic signal in the second conductor loop, and wherein at least one segment of the first conductor loop is essentially approximately sine-shaped (see Fig. 2a), relative to a reference position of the measuring path, and at least one segment of the second conductor loop is essentially approximately cosine-shaped (see Fig. 2a), relative to the reference position of the measuring path. 
Regarding claim 3, Zhitomirsky discloses a position measuring device, wherein at least one conductor loop is embodied such that the size of a differential surface element of the at least one conductor loop changes along a coordinate axis of the measuring path in accordance with a specifiable function (see Fig. 2a).
Regarding claim 4, Zhitomirsky discloses a position measuring device, wherein at least three conductor loops are provided, wherein a function assigned to the first conductor loop is a sine function, wherein a function assigned to the second conductor loop is a cosine function, and wherein a function assigned to the third conductor loop is a constant (see Fig. 2a).
Regarding claim 5, Zhitomirsky discloses a position measuring device, wherein said at least one induction coil is arranged around said at least first conductor loop (see Fig. 2a).
Regarding claim 8, Zhitomirsky discloses a position measuring device, wherein said magnetic signal is a periodic magnetic signal (i.e., approximately sinusoidal) (see par. [0120]).
Regarding claim 11, Zhitomirsky discloses a position measuring device, wherein a distance between the position signal generator and a plane comprising said first conductor loop ranges between about 0.1 mm and 10 mm (see par. [0432]).
Regarding claim 17, Zhitomirsky discloses a position measuring device, wherein said position measuring device is configured to at least temporarily provide said at least first conductor loop with a periodic signal by means of the evaluation unit or a separate signal generator to effect a reliable startup of an oscillator of said position signal generator, wherein said periodic signal essentially has the same frequency as said oscillator of the position signal generator (see par. [0192] and Fig. 2a).

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over James (US 2008/0204116).

Regarding claims 9 and 10, although James does not appear to disclose the magnetic signal having a frequency component in the range of approximately 10 kilohertz to approximately 20 kilohertz, the examiner takes official notice of the fact that this feature is well known in the art. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement to yield predictable results, such as, considerably simplifying evaluation of the measuring signal, from a technical standpoint.

Allowable Subject Matter
No art has been found for a prior art rejection of claims 15, 16, 22, and 23 at this time.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 19 have been considered but are moot in view of the new grounds of rejection.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON GONZALEZ whose telephone number is (571)270-7914. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WALTER LINDSAY can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/M.G/Examiner, Art Unit 2852                                                                                                                                                                                                        
6/7/2022